Citation Nr: 1423542	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO)
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from January 1972 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied the Veteran's claims for service connection for diabetes, tinnitus and hearing loss.  In November 2009, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in February 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a copy of a December 2009 letter from the Social Security Administration as well as an Informal Hearing Presentation submitted by the Veteran's representative in May 2014.  The remainder of the documents contained in Virtual VA consists of various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

With regard to the claim for service connection for diabetes mellitus, a review of the claims file shows that the Veteran was diagnosed with diabetes mellitus sometime in 2007.  The Board observes that diabetes mellitus is considered to be presumptively related to herbicide exposure.  In this regard, the Veteran generally contends that he was exposed to herbicides while in Vietnam.  Moreover, in his June 2009 VA Form 21-526, the Veteran both indicated that he was a "blue-water" veteran and that he had been exposed to herbicides while in Vietnam.  He also asserted in a September 2009 VA examination that he had served on patrol along the coast of North Vietnam.  The Board notes that the Veteran's personnel records indicate that he was stationed on the U.S.S. Kawishiwi (AO-146) from May 1972 until August 1974 and that sailors stationed aboard the U.S.S. Kawishiwi were authorized to wear the Vietnam Service Medal as a result of its participation in Vietnam campaign number 15 from February 1972 to September 1972.  Further, the Veteran is in receipt of the Vietnam Campaign Medal, Vietnam Service Medal and the National Defense Service Medal.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

VA regulations state that veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  The Board notes that the U.S.S. Kawishiwi has not been identified as a "brown water" ship for VA purposes. 

Therefore, on remand, the AOJ should make efforts to obtain further information of clarify with the Veteran when and how he was exposed to herbicides.  Specifically, the Veteran should be contacted to determine whether the U.S.S. Kawishiwi was stationed in "brown waters" and when such activity occurred.  The Veteran should also be asked to provide additional information regarding his purported in-country Vietnam service, to include the dates of any such service or the name of any vessels he took ashore.  Thereafter, any further development deemed warranted in this regard should be accomplished.  

Potentially pertinent to all of the claims on appeal, the record reflects that there may be outstanding, relevant records.  

As regards to VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Kansas City, Kansas, dated through November 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the AOJ should obtain from the Kansas City VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since November 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

In addition, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In this regard, the Veteran was informed that he had been awarded SSA disability benefits in a December 2009 letter.  The basis of this award is not clear from the current record.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494  (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claims, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish an updated authorization to enable it to obtain, any pertinent, outstanding, private medical records, to include from the providers who treated the Veteran for his claimed bilateral hearing loss and tinnitus, as reported in his July 2009 letter.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.§ 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include any appropriate development with regard to the Veteran's purported exposure to herbicides), prior to adjudicating the matters on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Kansas City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R.      § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records, to include the providers referenced in his July 2009 letter.

Also, request that the Veteran provide additional information needed to determine whether any further development action is warranted.  Specifically request that the Veteran provide  more detailed information regarding his purported exposure to herbicides, to include when and where brown water service occurred and when and how he went ashore into Vietnam. The name(s) of any vessels he took ashore would be helpful. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include any appropriate development with regard to the Veteran's purported exposure to herbicides), readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



